Order entered March 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01019-CV

          USAA CASUALTY INSURANCE COMPANY, Appellant

                                        V.

 SUNNY LETOT, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
               SIMILARLY SITUATED, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-13-00156-E

                                     ORDER

      Before the Court is appellee’s March 3, 2021 unopposed motion for

extension of time to file her response brief. Because this is an accelerated appeal,

we GRANT the motion to the extent we ORDER appellee’s brief be filed no later

than March 23, 2021.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE